Case: 12-20119       Document: 00512069491         Page: 1     Date Filed: 11/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 30, 2012
                                     No. 12-20119
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE FRANCISCO YANEZ AVILA, also known as Francisco Jose Yanez, also
known as Jose Francisco Yanez-Avila, also known as Jose A. Yanez, also known
as Jose Avila Yanez, also known as Jose Vega, also known as Jose Francisco
Yanez, also known as Javier Rodriguez, also known as Jose Francisco Avila, also
known as Jose Yanez-Avila, also known as Jose Fransico Yanez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-543-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Francisco Yanez Avila has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Yanez Avila has not filed a response. We have reviewed counsel’s


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20119    Document: 00512069491     Page: 2   Date Filed: 11/30/2012

                                 No. 12-20119

brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2